qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-129996-01 date date in re legend p s a costs dear this is in response to your date request for rulings on behalf of p additional information was received in a letter dated date p and s are accrual_method calendar_year taxpayers p owns percent of the stock of s p and s were organized to supply services to a such services are supplied pursuant to a agreement between p and a as part of the charge for provided a is required to reimburse p and s for their share of the costs a has given p notice of cancellation of the agreement pursuant to agreement a must make funds available for costs by the effective date of the termination of the agreement together with the funds for insurance policies or other assurances to cover any shortfall but p must refund any excess amounts advanced by a once all of p’s costs are paid in order to satisfy its obligation to p regarding costs in connection with the termination of the agreement a intends to set_aside sufficient funds to pay all estimated future costs p represents plr-129996-01 that under the terms of the trust agreement all costs including the funds that must be available upon termination effective date which date has not arrived shall be payable to t a proposes that it deposit amounts equal to the present_value of the total amount of its share of costs including any funds due upon cancellation into a_trust t which will be created by a and administered by an independent_trustee the trustee under the trust agreement all investments made by t will be in obligations of the united_states government or obligations guaranteed by the full faith and credit of the united_states government or in other investments in each case as directed by a the proposed trust agreement also provides that during the term of t all income received by the trust net of expenses shall be accumulated and reinvested until disbursed pursuant to the terms of the trust agreement the trust will be used to pay costs to p as p incurs them and presents bills for costs to a under the proposed trust agreement p must file a claim for incurred qualified expenses for costs to receive payment p represents that it will have no right to any of the funds held by the trustee and no right to file a claim for reimbursement from the trustee until a qualifying expense actually has been incurred the proposed trust agreement also provides that p’s employees and their beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of t any amounts remaining in t after the payment of all costs shall be returned to a if actual costs exceed the estimate a will pay the increased amounts sec_301_7701-4 of the procedure and administration regulations defines an ordinary_trust as an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts revrul_76_265 1976_2_cb_448 addresses the treatment of a program established by an agency of the united_states for the purposes of financing the construction of buildings on land owned by the united_states in the ruling the agency appointed a bank to sell participation certificates in a_trust created by the agency the bank used the proceeds of the sales for payment of the agency's obligations related to the construction of the buildings and took title to the land and buildings as security for the agency's obligation to repay the certificates the united_states was obligated to pay annually amounts sufficient to establish and maintain a sinking_fund sufficient to retire the participation certificates on a timely basis the trustee was authorized to invest the funds in united_states government bonds as directed by the agency other than amounts required to be paid to the certificate holders in satisfaction of the united states' obligation all property and money received held or paid_by the trustee was received held or paid for the benefit of the united_states the ruling holds that the trustee did not take title to the land or buildings for the purpose of protecting or conserving them for the beneficiaries but as agent for the united_states accordingly plr-129996-01 the arrangement was not classified as a_trust for federal_income_tax purposes but as a security arrangement with the bank trustee acting as an agent on behalf of the united_states t will serve merely as a method of segregating funds representing a’s future payment obligations similar to the arrangement in revrul_76_265 see also revrul_73_100 1973_1_cb_613 this arrangement was proposed to accommodate a’s budgetary preferences to set_aside funds for accounting purposes t will hold funds received from a and a will direct the investment of these funds the investments will be used to pay a’s obligations as they arise t will disburse funds to p only as p incurs its reimbursable expenses for costs and as a authorizes the disbursement of the funds thus t will not take title to the assets conveyed by a to conserve them for the benefit of p or its employees rather t will hold and invest the assets as an agent of a consequently the arrangement is not a_trust for federal_income_tax purposes but an arrangement with the trustee acting as an agent on behalf of a accordingly for federal_income_tax purposes t will not be treated as a separate taxable entity because t will be treated not as a_trust for federal_income_tax purposes but as an arrangement with the trustee acting as an agent on behalf of a income from investments made by t will be income of a as the tax owner of the assets of t see revrul_76_265 sec_61 of the internal_revenue_code provides gross_income means all income from whatever source derived sec_451 provides the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides under the accrual_method of accounting_income is includible in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first see 372_us_128 see also revrul_80_308 1980_2_cb_162 the proposed trust agreement states repeatedly that p employees and their beneficiaries shall have no preferred claim on nor any beneficial_ownership interest in any assets of t it also states p shall have no right or power to direct trustee to pay to p or to divert to others any of the trust assets except as provided herein the trust agreement places investment authority in a and states investment authority shall in no event be exercisable by p or any of its employees past or present it also states upon termination of the trust agreement any assets remaining in t shall be returned to a plr-129996-01 because p has no ownership in nor power to direct the disposition of nor investment authority over nor right to the residual assets of t upon termination all events have not occurred to fix p’s right to receive income from the trust upon the funding of the trust therefore a’s deposits to t are not taxable_income to p at the time of the deposits based on the foregoing we rule that i for federal tax purposes t will not be treated as a separate taxable entity ii income from investments made by t will be income of a as the owner of the assets and iii a’s deposit of amounts with t including any funds due on the termination effective date will not be taxable_income to p at the time of such deposits but will be income to p as p incurs qualified_expenditures a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george baker assistant to chief branch office of associate chief_counsel income_tax accounting cc
